department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address te_ge eo examination commerce street dallas texas 501-dollar_figure date date employer_identification_number person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated october 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective february 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code _ we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights our adverse determination was made for the following reasons sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation ‘organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you have not established that your are operated exclusively for exempt purposes described in sec_501 of the code specifically you have not shown that a substantial part of your activities does not serve the private interest of your officers and other individuals additionally you have not demonstrated that no part of your net_earnings inures to the benefit of private shareholders or individuals specifically you have not shown that various payments you made have not resulted in net_earnings flowing to your officers and their family members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations internal_revenue_service department of the treasury tax_exempt_and_government_entities_division exempt_organizations examinations commerce street dallas texas date date org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we de not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed‘determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service issue sec_1 whether foundation is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether the foundation is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of the foundation’s activities are in furtherance of a non-exempt purpose c whether the foundation was operated for the purpose of serving a private benefit rather than public interests whether any part of the net_earnings of the foundation inured to the benefit of any private_shareholder_or_individual whether revocation of the foundation’s exempt status is appropriate given that it has been determined that the foundation engaged in excess_benefit with two of its officers facts after their daughter was diagnosed with autism the form_1023 application_for recognition of exemption states the mission of the foundation as follows to provide optimal outreach education and services to individuals confronting autism and alzhemeimer's sic and their caregivers and families through our services and staff dedicated to improving quality of life the organization is named after mother as a not-for-profit corporation the foundation was incorporated on november and was recognized by the internal_revenue_service as a tax-exempt_organization as described in the letter aiso sec_501 by letter dated october stated that the foundation would be classified as a public charity rather than a private_foundation effective november in following are the current officers of the foundation backgound the foundation was established by president vice president secretary form 886-a officers rev title all three officers are family members who reside at the same address as that used by the foundation are listed on the form_990 for the tax_year ending january no additional officers or directors or on the form 990-ez for the department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service the bylaws state at article lil sec_1 that the board shall tax_year ending january have up to twenty-one and no fewer than fifteen members the foundation does not appear to be operating with the number of directors stated in its bylaws and appears to have no oversight by anyone other than the three family members the foundation bylaws set forth the following as the foundation’s purpose - purpose the purpose is to increase public awareness of autism article and alzheimer’s to support and conduct research educational and informational activities to increase public awareness of autism and alzheimer’s to provide research and information to patients families and local community to sponsor reports meetings and workshops for patients families and caregivers conduct research and education about funding for low-income patients and to educate the public about the growing need of organizations that provide services or advocacy for disadvantaged people suffering from these brain diseases activity description the agent interviewed and activities information on autism and alzheimer’s vice president concerning the foundation’s programs stated that the foundation is a resource center to provide she stated that the activities of with respect to the foundation consist of answering calls on their personal telephones from parents seeking information on autism she also stated that the foundation has a website home in addition she stated that she visits and conducts some social events at the local hospitals churches and therapy centers and that the foundation receives referrals from doctors and government agencies the picnics and swimming events on weekends she added that the foundation serves as a support group for families no diary or log was provided to show the frequency with which invite families with children to their home for undertakes these activities the foundation provided a copy of a brochure and a list of activities as evidence of activities the list of activities provided does not show the dates of events carried on see exhibit locations times or the numbers of attendees printouts of photographs from the foundation family home see exhibit website depict children and adults at a party held at the according to the foundation’s representative the took children to an animal sanctuary in _ no further details on the number of children times method of transportation number of accompanying adults or requirements for inclusion in the trip were provided the agent asked about whether the foundation conducts or provides funding for research response was that the foundation does not conduct or fund any research on autism and alzheimer’s the foundation provided a list of names of organizations from which the foundation states that it receives or to which it makes referrals no additional information was provided concerning the frequency or results of any referrals see exhibit form 886-arev department of the treasuty - internal_revenue_service page -2- no or schedule exhibit year period ended form_8 a department of the t' easury - internal_revenue_service vi explanation of items name of taxpayer funding the following sources of revenue are reported on the forms revenue sources ___ tax_year tax_year contributions gifts grants investment_income totals expenditures reflected in the general ledger bank statements and cancelled checks in fiscal tax years ending january which the organization expended funds that apparently directly benefited the members rather than the foundation the following table shows expenditures made using the foundation’s funds reveal numerous transactions in and january family expenditures tax_year tax_year security dog electronics purchases --- decorations hyperbaric chamber related equipment _ y e sporting equipment l i purchases payment a furniture attorney retainer trailer shop trip to on line books explanations of the above expenditures were requested but were not provided it does not appear that the described purchases and payments with foundation funds were made in furtherance of the foundation’s exempt purposes ending january see exhibit for a summary of expenses for tax years and january the agent issued several information document requests to obtain receipts and information with respect to how these expenditures are related to the foundation’s exempt purposes the foundation did provide explanations for some of the expenditures but did not provide appropriate explanations for those listed above form 886-arev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service the foundation does not have any employees and is operated from the family home in the financial affairs of the foundation are controlled by vice president of the foundation she has management authority over the foundation’s day to day operations and decisions she and her husband have signature_authority on the foundation’s bank accounts as noted above the forms as officers are listed on and family to engage in the foundation appears to be operated in a manner that enables the activities that are financially beneficial to them any charitable benefits to the public appear to be insubstantial the foundation appears to be operated for non-exempt purposes in that it serves the private interests of the family members to a more than insubstantial extent use of funds the foundation purchased a portable hyperbaric chamber oxygen concentrator in april of the pressurized chamber administers and pressure kit and training materials for dollar_figure pure oxygen and is used as an alternate form of treatment for children with autism although the treatment is believed to improve symptoms of autism by increasing oxygen intake in the brain the treatment has not been scientifically verified see exhibit typically a hyperbaric chamber treatment is conducted in a formal autism clinic or children's hospital and is administered by a registered medical technician the hyperbaric chamber purchased by the foundation is kept at the family home on the second floor adjacent to the parent’s master bedroom the chamber does not appear to be available for general_public use and no medical technician is employed to operate it a chamber log is maintained to document date name and time the chamber was used the agent reviewed the chamber log and found that from june the chamber was used times the the chamber times or friends used the chamber times or of the times it was used other individuals who were close family of the times it was used through january family members see exhibit used and the foundation purchased a security dog for on november stated the dog is with the family and appears to be the helpful in the treatment of autism and is a pet for the children to play with when they visit their it appears that the foundation does not conduct activities for the public home see exhibit on a regular basis no information was provided that indicates that foundation activities are conducted at the family home over three times a year family pet the dog lives in august and november of equipment and computer for approximately dollar_figure and the foundation made several purchases of electronic purchases were made at retail stores the items were apparently used by the to show how these items benefit the foundation and the general_public family members no receipts and no reasonable explanation was provided form 886-a ev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended in november and december of wonderland display for appeared to primarily benefit the and is filled with decorations for the children when they visit on weekends the foundation purchased and installed a christmas the decorations are on display in the family home and family the display is inside a large glass fish tank stated that the display provided helpful therapy throughout moped and a trailer to pay attorney retainer fees and to pay expenses for vacations enjoyed in see exhibit for amounts expended the foundation’s funds were used to purchase books online furniture a family provides some general information about the the foundation website organization and displays photographs of some activities the site also posts the programs offered by the organization and solicits donations the website programs show family and patient support groups no information was provided to substantiate any face to face contact with individuals or groups the foundation’s education and training involves answering telephone calls from individuals seeking information on autism the website shows the foundation offers programs and participates in advance treatments the foundation does not conduct research or provide funding for autism and alzheimer’s there is no evidence the foundation participates in collaboration with healthcare professionals or holds a leadership role for alzheimer’s related_organizations as stated on their form 990-ez return lastly no evidence was provided to substantiate the foundation has any educational workshops for medical professionals programs as shown on the website the foundation did provide a list of individuals and medical professionals as referrals exempt status law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private form 886-acrev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit privilege gain or interest 78_tc_280 sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education private_inurement and excess_benefit transactions the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the a private charity 165_f3d_1173 cir shareholder or individual for purposes of a private_inurement analysis has been interpreted to mean an insider of the organization see 893_f2d_529 2d cir the prohibited private_inurement involves using the assets of the exempt_organization for the benefit of the insider examples include payment of a percentage of revenue lending money and payment of personal expenses 412_f2d_1197 ct_cl prohibited inurement is strongly suggested where an individual or small_group has exclusive control_over the management of the organization’s funds the 86_tc_916 74_tc_846 76_tc_1 in 74_tc_846 the court found that although the organization did serve charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and the need to be open and candid about financial matters the applicant failed to provide information concerning financial affairs sec_4958 of the code in part defines an excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit in addition sec_4958 also provides that an economic benefit shall not be treated as the consideration for the performance of services unless such organization clearly indicated its intent to so treat such benefit sec_4958 sec_4958 of the code defines an applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 of the code or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction such term shall not include a private_foundation as defined in sec_509 sec_4958 form 886-acev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer schedule no or exhibit year period ended sec_4958 of the code defines disqualified_person as a a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person and c a percent controlled_entity sec_53_4958-3 provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization sec_53_4958-4 provides that in order to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities it controls are to be taken into account sec_1 c -i f ii provides that all the relevant facts and circumstances must be considered in determining whether to continue to recognize the tax exempt status of an organization that has engaged in excess_benefit transactions and lists the following five relevant factors that will be considered in that determination a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the ongoing activities that further exempt purposes c whether the organization has been involved in multipie excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction exempt status analysis the foundation appears to have engaged in few activities that further its exempt_purpose vice president states that she and her husband have answered some telephone form 886-acrev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service calls and have invited autistic children and their families into their home for activities the foundation maintains a website and has published a brochure about its activities the address of the foundation is the same as the residence of the officers the expenditures appear to primarily benefit the purchase of an animal that appears to be a family pet and to purchase furniture christmas decorations and electronic equipment for the personal_residence the hyperbaric chamber purchased by the foundation is located off the master bedroom of the residence and is used by the family members and close friends foundation funds were used to finance a family trip to family funds of the foundation have been used for the though some exempt_purpose activity has occurred the foundation does not appear to operate exclusively exempt purposes as required by sec_501 and sec_4 c - c similar to the organization in 74_tc_846 the foundation appears to exist to serve the private benefit of its founders and thus fails the operational_test of sec_501 even though it may operate for some exempt purposes as in that case control_over financial affairs by the founders creates an opportunity for abuse more than an insubstantial part of the foundation’s activities appear to benefit the members rather than the general_public since the foundation does not operate exclusively for exempt purposes and operates to the private benefit of the described by sec_501 family to a more than insubstantial extent the foundation is not family excess_benefit transactions and revocation and are classified as disqualified persons with respect to of the foundation because they are officers and founders of the foundation who exercise substantial control_over the foundation’s operations and financial affairs c sec_4958 treas reg the expenditures listed on the expenditures chart above appear to be excess_benefit transactions as to provided by an applicable_tax-exempt_organization directly or indirectly to or for their use andthe value of those economic benefits exceeds the value of any consideration received by the foundation r c sec_4958 in that they are transactions in which economic benefits were and the foundation’s facts and circumstances can be evaluated under the five factors listed in sec_1 c -i f ii as follows a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the ongoing form 886-a rev department of the treasury - internal_revenue_service page -8- - servi service form_886 a name of taxpayer department of the treasury - internal revenue explanation of items schedule no or exhibit year period ended activities that further exempt purposes are substantial when compared to the scope of the taking the above two factors together the foundation does not appear to have extensive regular and ongoing activities furthering its stated exempt purposes the value of the aggregate excess_benefit transactions involving the foundation’s other activities the foundation reports revenue in the amount of dollar_figure fiscal_year ending january excess_benefit transactions in which it engaged in that year the foundation reports revenue in the amount of in the excess_benefit transactions in which it engaged in that year when combined the revenue for the two years totals totals benefit the and the amount expended in excess_benefit transactions thus over percent of the revenue of the foundation was expended to family during the two fiscal years examined for the fiscal_year ending january over twice that amount in the and expended and expended for the c whether the organization has been involved in multiple excess_benefit transactions with one or more persons the foundation appears to have engaged in multiple excess_benefit transactions with the family seven were indentified in the fiscal_year ending january in the fiscal_year ending january and six were identified d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions no safeguards appear to have been implemented the same family remains in control of the bank accounts and the day to day operations of the foundation further the foundation is not adhering to the terms of its current bylaws that the board shall contain no fewer than members and continues to operate with only three family members on its board e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction the foundation has not sought correction as defined in the sec_4958 regulations from the family accordingly when all the factors are taken into consideration the service has concluded that it is appropriate to pursue revocation as a result of the transactions described above in addition to the failure of the foundation to operate exclusively for an exempt_purpose taxpayer’s position taxpayer's position with respect to the issues facts applicable law and conclusions is unknown the organizations will be allowed days to review this report and respond with a protest if desired form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form_886 a year period ended name of taxpayer government’s position based on the facts learned during the examination the foundation does not qualify for exemption under sec_501 as a charitable_organization revocation of the foundation’s exempt status is appropriate since it is not operated exclusively for exempt purposes the foundation clearly confers a private benefit on the be used primarily for the benefit of the for the benefit of its creators’ private interests is not operating exclusively for exempt purposes family members the foundation funds appear to as noted above an organization that operates conclusion sec_1 the above facts demonstrate that the foundation is not operated exclusively for exempt purposes described within internal_revenue_code sec_501 a b c the foundation is not engaged primarily in activities that accomplish an exempt_purpose more than an insubstantial part of the foundation’s activities are in furtherance of a non-exempt purpose the foundation was operated for the purpose of serving a private benefit rather than public interests a substantial part of the net_earnings of the foundation inured to the benefit of and two officers of the foundation revocation of the foundation’s exempt status is appropriate in addition to the determination of sec_4958 excise_tax with respect to the officers due to the following factors a b c d e the foundation engaged in few exempt_purpose activities the scope of the excess_benefit transactions is substantial when compared with the scope of other activities and expenditures the foundation engaged in multiple excess_benefit transactions the foundation has implemented no safeguards that are reasonably calculated to prevent excess_benefit transactions the excess_benefit transactions have not been corrected within the meaning of sec_4958 and sec_53_4958-7 and the organization has made no good_faith efforts to seek correction from the disqualified persons who benefited from the excess_benefit transactions accordingly the foundation does not qualify for exemption under sec_501 and its tax exempt status should be revoked this proposed revocation would be effective february any contributions to the foundation will not be deductible as charitable_contribution the foundation will be required to file form_1120 for the tax period ending january for all subsequent tax years and form 886-a ev department of the treasury - internal_revenue_service page -10- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended form 886-acrev department of the treasury - internal_revenue_service page -11-
